DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 11/16/2020 is acknowledged.  Claims 10 and 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first space formed over an entire surface of the first base and the second spacer formed over an entire surface of the second base, as required by claim 1, must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-9 and 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification as originally filed does not provide basis for the first space formed over an entire surface of the first base and the second spacer formed over an entire surface of the second base, as required by claim 1.  Please note that the spaces have holes in which they do not cover the bases.  
The specification as originally filed does not provide basis for the first and second spacers consisting of only one resin layer.  Please note that while the specification describes the formation of one layer, it does not exclude the possibility of a second overlaid layer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (JP 2005-38809, cited in the IDS of 9/14/2018) in view of Sinn et al. (US 4,901,074) and Gratke (US 4,876,461). 
Regarding claim 1, Hirayama discloses a switch comprising: a first electrode sheet (20, 21) that includes a first electrode (23); a second electrode sheet (30, 31) that includes a second electrode (33) facing the first electrode; and an adhesive material (27, Fig. 6a) that joins the first electrode sheet to the second electrode sheet and has an adhesive property (i.e. paint has an adhesive property), wherein the first and second electrodes come into contact with each other and conduct electricity due to a pressing force, which is applied to at least one of the first and second electrode sheets, and the first electrode sheet includes: a first base (21) on which the first electrode is formed and is composed of a resin (i.e. thermoplastic polyethylene terephthalate), and a first spacer (25) that is provided between the first base and the second electrode sheet, includes a first opening (not labeled) at a position corresponding to the first electrode, and is joined to the second electrode sheet by the adhesive material, and the first spacer is formed on the first base; an inner edge of the adhesive material is positioned outside a peripheral edge of the first opening (in Fig. 6a, left side of left 27 is inner from the electrode sheet); the second electrode sheet includes: a second base (31) on which the second electrode is formed and is composed of a resin (i.e. thermoplastic polyethylene terephthalate); and2Application No.: 16/062,230Docket No.: P180434US00 a second spacer (35) that is provided between the second base and the first spacer, includes a second opening (not labeled, on 35) at a position corresponding to the second electrode, and is joined to the first spacer by the adhesive material; a stiffness of the first spacer is higher than the stiffness of the adhesive material (synthetic resin 25 is stiffer than insulating paint 27); a total thickness of the first spacer, the second spacer, and the adhesive layer is smaller than a thickness of the first base or the second base (see Fig. 6a); the first spacer (25) made of a same resin material as a whole (see abstract) and is formed over a surface of the first base (21), the second spacer (35) made of a same resin material as a whole (see abstract) and is formed oven a surface of the second base (31), the first spacer (25) consist of only one resin layer, and the second spacer (35) consist of only one resin layer (see Fig. 6a).  
Hirayama discloses substantially the claimed invention except for the distance between the first and second bases being smaller than the thickness of the first base or the second base.  Sinn teaches a distance between the first (14) and second (22) bases being smaller than the thickness of the first base or the second base (22).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the distance between the bases being smaller than at least one of the bases, as taught by Sinn, in order to provide the desired support (col. 3, lines 54-57) and in order to provide the desired switching timing (i.e. small) between the contacts.  
Hirayama discloses substantially the claimed invention except for the inclined on the adhesive material.  Gratke teaches the use of adhesive material (74) being inclined in a direction obliquely to the base material.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the adhesive material with an inclined edge, as taught by Gratke, in order to provide the amount of adhesion desired while saving material.  
Regarding claim 2, Hirayama discloses the second spacer formed on the second electrode sheet.  
Regarding claim 3, Hirayama discloses the second electrode sheet including a second base (31) on which the second electrode is formed, and the first spacer is joined to the second base (indirectly) by the adhesive material.  
Regarding claim 6, Hirayama discloses the first spacer being thinner than the first base.  
Regarding claim 7, Hirayama discloses the first electrode sheet includes lead wires (150) formed on the first base, and the first spacer includes an insulating cover portion (portion of S1) that covers the lead wires.  
Regarding claim 12, Hirayama discloses the first spacer made of the same resin material as a whole and is formed over an entire surface of the first base material (please note that this language does not preclude other materials, but merely requires a same resin as a whole).  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama, Sinn and Gratke, and further in view of Fiorella (US 4,736,190). 
Regarding claim 8,  the lead wires include: a first lead wire (12A), and a second lead wire (12B, 12C) that includes a jumper portion (at 30) at a position intersecting the first lead wire, wherein the cover portion (10) includes jumper openings formed at the cover portion so as to overlap a part of the second lead wire formed on the first base, and is interposed between the jumper portion and the first lead wire intersecting each other, and the jumper portion includes: a pair of jumper connecting portions (that connect to 12B, 12C) that is filled in the jumper openings and is connected to the second lead wire formed on the first base, and a jumper wire (30) that is formed on the cover portion and connects the pair of jumper connecting portions.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a jumper arrangement, as taught by Fiorella, in order to provide a low profile arrangement.  
Regarding claim 9, Fiorella an insulating jumper portion-insulating portion (20) that is formed on the cover portion so as to cover the jumper portion.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirayama, Sinn and Gratke, and further in view of Takahashi et al. (US 6,590,177).  
Takahashi teaches the use of an adhesive (4) with an edge portion being recessed from the peripheral edge of the opening.   It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the adhesive, as taught by Takahashi, in order to minimize waste of material.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
In response to Applicant's arguments regarding Figure 6b, please note that the rejection does not refer to the embodiment shown in Figure 6b but rather that shown in Figure 6a).  Additionally, please note that paint has an adhesive property.  
In response to Applicant's arguments regarding the spacer layers, please note the rejection defines the spacer layers as 25 and 35, respectively.  
In response to applicant's arguments against the references individually (i.e. against Sinn), please note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833